19-50767-pjs   Doc 27   Filed 03/03/20   Entered 03/03/20 14:20:34   Page 1 of 5
                                                     3/3/2020




19-50767-pjs   Doc 27   Filed 03/03/20   Entered 03/03/20 14:20:34   Page 2 of 5
                                                                                                                              1/31/2020



                                         SUBSEQUENT INTEREST RATE ADJUSTMENT

                                                                                                            Summary
                                                                                      Account #
                                                                                      Statement Date                          01/31/2020

                                                                                                       Account Information
           Wesley L. Smith                                                            Unpaid Principal Balance                $88,545.03
           Cheryl Smith                                                               Interest Rate                       10.2500000%
           18474 Indiana Street
                                                                                      Prepayment Penalty                               No
           Detroit, MI 48221


Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 6 month period during which your interest rate stayed the same. The
period ends on 03/01/2020, so on that date your interest rate may change. After that, your interest rate may change Semi-Yearly for the
rest of your loan term. Any change in your interest rate may also change your mortgage payment.


                                                                        Current Rate &         Estimated New Rate &
                                                                       Monthly Payment             Monthly Payment
                                    Interest Rate                           11.2500000%                    10.25000000%
                                    Principal                                      $185.29                       $218.41
                                    Interest                                       $836.78                       $756.32
                                    Escrow                                         $330.74                       $330.74
                                    Suspense                                         $0.00                         $0.00
                                    Other Payments                                   $0.00                         $0.00
                                    Total Monthly Payment                        $1352.81                      $1,305.47
                                                                                                    (due 04/01/2020)
Interest Rate: We calculated your interest rate by taking a published “index rate” and adding a certain number of percentage points, called
the “margin”. Under your loan agreement, your index rate is the FNMA 6-Month LIBOR and your margin is 8.450%. The FNMA 6-Month
LIBOR is published Monthly in www.thefinancials.com. The index rate plus the margin will be rounded to the nearest 0.12500000%.
Rate Limit: Your rate can never be higher than 16.350% over the life of the loan. Your rate can never be lower than 9.350% over the life of
the loan. Your rate can increase by no more than 1.000% each adjustment period and your rate can decrease by no more than 1.000%
each adjustment period.This additional increase may apply to your interest rate when it adjusts again on 09/01/2020.
New Interest Rate and Monthly Payment: The table above shows our estimate of your new interest rate and new monthly payment.
These amounts are based on the most recently published FNMA 6-Month LIBOR, your interest rate limitations, your loan balance of
$88,545.03, and your remaining loan term of 176 months.
If You Anticipate Problems Making Your Payments:
-    Contact FCI Lender Services at 1-800-931-2424 ext. 650 as soon as possible
-    If you seek an alternative to the upcoming changes to your interest rate and payment, the following options may be possible (most
    are subject to lender approval):
          -   Refinance your loan
          -   Sell your home and use the proceeds to pay off your current loan
          -   Modify your loan terms
          -   Payment forbearance temporarily gives you more time to pay your monthly payment
-    If you would like contact information for counseling agencies or programs in your area, call the US Department of Housing and Urban
    Development (HUD) at 800-569-4287 or visit www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm. If you would like contact information for a State
    housing finance agency, visit the US Consumer Financial Protection Bureau (CFPB) at www.consumerfinance.gov/mortgagehelp/
IMPORTANT NOTICE: IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU RECEIVED A BANKRUPTCY DISCHARGE ON THIS
DEBT, THIS STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT. IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF
THIS DEBT, BE ADVISED THAT FCI IS A DEBT COLLECTOR AND IS ATTEMPTING TO COLLECT A DEBT ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.




              19-50767-pjs           Doc 27 Filed 03/03/20 Entered 03/03/20 14:20:34 Page 3 of 5
              FCI Lender Services, Inc. * PO Box 27370 * Anaheim * CA 92809-0112 * NMLS # 4920 * DRE # 01022780 * www.trustfci.com
                                             IMPORTANT DISCLOSURES

FCI Lender Services, Inc. (“FCI”) is committed to professional and courteous service to our
customers. Our Customer Service Department is an experienced group of men and women who are
trained and dedicated to answering your questions, addressing your concerns, and resolving any and
all issues to your satisfaction. If you have any complaints, please call us during our regular business
hours at (800) 931-2424 ext. 651, Mon - Fri, 8:00 a.m. - 5:00 p.m., PT.

OREGON CONSUMERS ONLY: The Director of the Department of Consumer and Business Services
prescribes by rule. Residential mortgage loan servicers are regulated by the Oregon Division of
Financial Regulation. To file a complaint, call (888) 877-4894 or visit http://dfr.oregon.gov. You can
also submit a completed form complaint by email to dcbs.dfcsmail@oregon.gov, by mail to PO Box
14480 Salem, OR 97309-0405, or by fax to 503-947-7862.

PENNSYLVANIA CONSUMERS ONLY: The lender retains a security interest in your residential real
estate whenever the security interest has not been released.

COLORADO CONSUMERS ONLY: FCI Lender Services, Inc.’s Agent in Colorado is Cogency Global
Inc., 7700 E. Arapahoe Road, Suite 220, Centennial, Colorado 80112; PH: 303-309-3839.

TEXAS CONSUMERS ONLY: COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE
SHOULD BE SENT TO THE DEPARTMENT OF SAVINGS AND MORTGAGE LENDING, 2601 NORTH
LAMAR, SUITE 201, AUSTIN, TX 78705. A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT
877-276-5550. A complaint form and instructions may be downloaded and printed from the
Department’s website located at www.sml.texas.gov or obtained from the department upon
request by mail at the address above, by telephone at its toll-free consumer hotline listed above, or
by email at smlinfo@sml.texas.gov.

MASSACHUSETTS CONSUMERS ONLY: NOTICE OF IMPORTANT RIGHTS YOU HAVE THE RIGHT
TO MAKE A WRITTEN OR ORAL REQUEST THAT TELEPHONE CALLS REGARDING YOUR DEBT NOT BE
MADE TO YOU AT YOUR PLACE OF EMPLOYMENT. ANY SUCH ORAL REQUEST WILL BE VALID FOR
ONLY TEN DAYS UNLESS YOU PROVIDE WRITTEN CONFIRMATION OF THE REQUEST POSTMARKED
OR DELIVERED WITHIN SEVEN DAYS OF SUCH REQUEST. YOU MAY TERMINATE THIS REQUEST BY
WRITING TO THE CREDITOR.

NEW YORK CONSUMERS ONLY: FCI Lender Services, Inc. (“FCI”) is registered with the
Superintendent of the New York State Department of Financial Services (NMLS #4920). You may
obtain information about how to file a complaint about FCI with the New York State Department of
Financial Services, by visiting the Department’s website at www.dfs.ny.gov or by calling the
Department at 800-342-3736.


IMPORTANT NOTICE: IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING
BANKRUPTCY PROCEEDINGS, OR IF YOU RECEIVED A BANKRUPTCY DISCHARGE ON THIS
DEBT, THIS STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN
ATTEMPT TO COLLECT A DEBT. IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF
THIS DEBT, BE ADVISED THAT FCI IS A DEBT COLLECTOR AND IS ATTEMPTING TO
COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.




          19-50767-pjs           Doc 27 Filed 03/03/20 Entered 03/03/20 14:20:34 Page 4 of 5
          FCI Lender Services, Inc. * PO Box 27370 * Anaheim * CA 92809-0112 * NMLS # 4920 * DRE # 01022780 * www.trustfci.com
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                          Case No. 19-50767-pjs

 Wesley L. Smith                                 Chapter 13

 Debtor.                                         Judge Phillip J. Shefferly

                                      PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on March 3, 2020 to the following:

          Wesley L. Smith, Debtor
          18474 Indiana St
          Detroit, MI 48221

          Brian J. Small, Debtor’s Counsel
          bankruptcy@thavgross.com

          David Wm Ruskin, Trustee
          ecf-emails@det13.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (OH 0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor




  19-50767-pjs        Doc 27    Filed 03/03/20   Entered 03/03/20 14:20:34      Page 5 of 5
